UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 21, 2012 IMPLANT SCIENCES CORPORATION (Exact name of Registrant as Specified in its Charter) MASSACHUSETTS (State or Other Jurisdiction of Incorporation) 001-14949 04-2837126 (Commission File Number) (I.R.S. Employer Identification Number) 600 Research Drive Wilmington, Massachusetts 01887 (Address of Principal Executive Offices, including Zip Code) (978) 752-1700 (Registrant’s Telephone Number, including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On February 21, 2012, Implant Sciences Corporation (the “Company”) and DMRJ Group LLC (“DMRJ”), entered into an Omnibus Eighth Amendment to Credit Agreement and Tenth Amendment to Note and Warrant Purchase Agreement (the “Amendment”), pursuant to which the maturity of all of the Company’s indebtedness to DMRJ, including indebtedness under (i) an amended and restated senior secured convertible promissory note dated March 12, 2009, (ii) a senior secured promissory note dated July 1, 2009 and (iii) an amended and restated revolving promissory note dated October 13, 2011, was extended from March 30, 2012 to September 30, 2012. The Company’s subsidiaries, Accurel Systems International Corporation, C Acquisition Corp. and IMX Acquisition Corp., each of which has guaranteed the Company’s obligations under the notes described above, joined in the execution of the Amendment and reconfirmed their respective obligations as guarantors under the Company’s credit documents. Item 2.03 Creation of a Direct Financial Obligation or an Obligation Under an Off-Balance Sheet Arrangement of a Registrant See the disclosures in Item 1.01 above, which are incorporated herein by this reference. Item 7.01. Regulation FD Disclosure On February 22, 2012, the Company issued a press release announcing the events described in Item 2.03 above. The press release is attached hereto as Exhibit 99.1 and is incorporated herein by this reference. The press release and the information in Item 7.01 of this Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits (d)Exhibits Exhibit No.Description Omnibus Eighth Amendment to Credit Agreement and Tenth Amendment to Note and Warrant Purchase Agreement, dated as of February 21, 2012, between Implant Sciences Corporation and DMRJ Group LLC Press Release of Implant Sciences Corporation, dated February 22, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IMPLANT SCIENCES CORPORATION By:/s/Roger P. Deschenes Roger P. Deschenes Vice President, Finance and Chief Financial Officer Date:February 24, 2012 2 EXHIBIT INDEX Exhibit No.Description Omnibus Eighth Amendment to Credit Agreement and Tenth Amendment to Note and Warrant Purchase Agreement, dated as of February 21, 2012, between Implant Sciences Corporation and DMRJ Group LLC Press Release of Implant Sciences Corporation, dated February 22, 2012
